                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


 TIFFANY McCRAY,                                )
                                                )
             Plaintiff,                         )
                                                )
 v.                                             )       Case No. 3:20-cv-00391
                                                )       Judge Aleta A. Trauger
 UNIVERSAL HEALTH SERVICES                      )
 d/b/a HERMITAGE HALL,                          )
                                                )
             Defendant.                         )


                                      MEMORANDUM

         The magistrate judge has issued a Report and Recommendation (“R&R”) (Doc. No. 11),

recommending that the Motion to Dismiss and Compel Arbitration (Doc. No. 4) filed by

defendant Universal Health Services d/b/a Hermitage Hall (“Hermitage Hall”) be granted, that

this case be dismissed without prejudice, and that the plaintiff’s Request for Motion to Amend

Complaint (Doc. No. 9), seeking to properly identify the defendant, 1 be denied as moot. Now

before the court are the plaintiff’s Objection to Enforcement of Arbitration and Objection to

Dismissal of Case (Doc. No. 13), Request for Additional Time to Respond to Defendant (Doc.

No. 15), and second document entitled Objection to Enforcement of Arbitration and Objection to

Dismissal of Case (Doc. No. 17), filed without leave of court. For the reasons set forth herein,

the court will overrule the plaintiff’s Objections, accept the R&R, and grant the defendant’s


         1
         The defendant asserts that the correct name of the plaintiff’s former employer is
Tennessee Clinical School, LLC d/b/a Hermitage Hall. According to the Declaration of Michelle
Carson, Associate General Counsel – Litigation for UHS of Delaware, Inc., Hermitage Hall is a
single member limited liability company whose sole member is Universal Health Services, Inc.
(Doc. No. 1-2 ¶ 4.)



      Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 1 of 20 PageID #: 124
                                                                                                   2


Motion to Dismiss and Compel Arbitration.

I.      BACKGROUND

        Plaintiff Tiffany McCray, proceeding pro se, originally filed this lawsuit in the Circuit

Court for Davidson County, Tennessee. Defendant Hermitage Hall was served on April 6, 2020;

it removed the case to this court on the basis of both federal question jurisdiction and diversity of

citizenship on May 6, 2020. (Doc. No. 1.) Shortly afterwards, the defendant filed its Motion to

Dismiss and Compel Arbitration. (Doc. No. 4.) Attached to that motion is a copy of the

Alternative Resolution for Conflicts Agreement (“ARC Agreement” or “Agreement”) signed by

McCray on December 14, 2015. (Doc. No. 4-2.) In its motion, Hermitage Hall asserts that the

ARC Agreement constitutes a binding arbitration agreement, that it covers not only Hermitage

Hall but its affiliates as well, including its parent, Universal Health Services, Inc., and that it

expressly covers the employment-related claims asserted in the plaintiff’s Complaint. (See

Memorandum in Support of Motion to Dismiss and Compel Arbitration, Doc. No. 4-1.)

        The plaintiff filed a brief Response, in which she states: “I acknowledge the Alternative

Resolution for Conflicts agreement with Hermitage Hall. . . . I am in agreement with the

conditions provided that arbitration must proceed as a valid agreement to arbitrate exists and the

dispute falls within the scope of the agreement.” (Doc. No. 8, at 1.)

        The motion was referred to the magistrate judge for a recommended disposition. (Doc.

No. 6.) On June 10, 2020, the magistrate judge issued the R&R. (Doc. No. 11.) Based on both

the plaintiff’s acknowledgment that a binding arbitration agreement existed and an independent

conclusion that the claims in the Complaint fall within the scope of the ARC Agreement, the

magistrate judge recommends that the defendant’s Motion to Dismiss and Compel Arbitration be

granted. Further, finding no basis for staying the case, the magistrate judge recommends that the

case be dismissed without prejudice, pending resolution of the arbitration proceedings.



     Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 2 of 20 PageID #: 125
                                                                                                  3


         The plaintiff, despite having essentially conceded that a valid and binding arbitration

exists and that her claims fall within its scope, filed her timely Objections to the R&R (Doc. No.

13), raising numerous defenses that she did not raise in response to the Motion to Dismiss and

Compel Arbitration. Hermitage Hall has filed a “Reply” to the plaintiff’s Objections, asserting

that the plaintiff’s new arguments were waived by her failure to raise them in response to the

Motion to Dismiss and Compel Arbitration and that, regardless, the arguments are without merit.

(Doc. No. 14.)

         Almost two weeks after the filing of the defendant’s response, the plaintiff submitted a

“Request for Additional Time to Respond,” seeking 45 days to “gather evidence in support of

contractual fraud.” (Doc. No. 15.) The defendant responded in opposition to that motion (Doc.

No. 16), asserting that, despite her pro se status, the plaintiff is subject to the Federal Rules of

Civil Procedure and, accordingly, is not entitled to file a reply to the defendant’s response to her

Objections. The defendant further posited that, even if the court were inclined to permit the filing

of a reply, the request for an additional forty-five days within which to do so was categorically

unreasonable. Not waiting for a ruling on this request, on July 16, 2020, the plaintiff filed a

second document entitled Objection to Enforcement of Arbitration and Objection to Dismissal of

Case (Doc. No. 17), to which are attached several exhibits. The court construes this filing as

either supplemental objections or a reply to the defendant’s response to the plaintiff’s initial

Objections.

II.      STANDARD OF REVIEW

         The standard of review applicable to a party’s objections to a magistrate judge’s ruling

depends upon whether the objections pertain to a dispositive or non-dispositive matter. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a). Under § 636(b)(1)(A), a magistrate judge is not

authorized to “determin[e]” matters that are “dispositive of a claim or defense of a party.” Vogel



      Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 3 of 20 PageID #: 126
                                                                                                  4


v. U.S. Office Prods. Co., 258 F.3d 509, 514 (6th Cir. 2001) (quoting Fed. R. Civ. P. 72). The list

of dispositive motions contained in § 636(b)(1)(A) includes motions “for injunctive relief, for

judgment on the pleadings, for summary judgment, to dismiss or quash an indictment or

information made by the defendant, to suppress evidence in a criminal case, to dismiss or to

permit maintenance of a class action, to dismiss for failure to state a claim upon which relief can

be granted, and to involuntarily dismiss an action.” 28 U.SC. § 636(b)(1)(A). This list does not

expressly include a motion to dismiss on the basis of an arbitration agreement, but the court finds

that such a motion effectively seeks either an injunction or a dismissal, and, as such, qualifies as

a dispositive motion. Alternatively, it is “functionally equivalent to those [motions] listed in

§ 636(b)(1)(A)” and therefore is “dispositive” on that basis as well. Vogel v. U.S. Office Prods.

Co., 258 F.3d 509, 515 (6th Cir. 2001); accord Curatola v. TitleMax of Tenn., Inc., No. 1:16-cv-

01263-JDB-egb, 2018 WL 2728037, at * (W.D. Tenn. June 6, 2018) (noting that courts are split

on the question but finding that a motion to stay a class action and to compel individual

arbitration seeks injunctive relief and is therefore dispositive for purposes of 28 U.S.C. §

636(b)(1)(A)).

       When a party files objections to a magistrate judge’s report and recommendation

regarding a dispositive motion, the district court must review de novo any portion of the report

and recommendation to which objections are “properly” lodged. Fed. R. Civ. P. 72(b)(3); see

also 28 U.S.C. § 636(b)(1)(B) & (C). An objection is “properly” made if it is sufficiently specific

to “enable[] the district judge to focus attention on those issues—factual and legal—that are at

the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). “The filing of vague,

general, or conclusory objections does not meet the requirement of specific objections and is

tantamount to a complete failure to object.” Special Learning, Inc. v. Step by Step Acad., Inc.,




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 4 of 20 PageID #: 127
                                                                                                   5


751 F. App’x 816, 819 (6th Cir. 2018) (citations omitted).

          In addition, “[a]bsent compelling reasons, [the Magistrate Judge Act] does not allow

parties to raise at the district court stage new arguments or issues that were not presented to the

magistrate.” Harris v. Ocwen Loan Servicing, LLC, No. 17-5399, 2017 WL 8791308, at *2 (6th

Cir. Nov. 22, 2017) (quoting Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000)).

“[T]he Magistrates Act was not intended to give litigants an opportunity to run one version of

their case past the magistrate, then another past the district court.’” Bauman v. City of Cleveland,

No. 1:04-CV-1757, 2015 WL 893285, at *8 (N.D. Ohio Mar. 3, 2015) (internal quotation marks

and citations omitted)). As the First Circuit Court of Appeals has explained:

          [An] [a]ppellant [i]s entitled to a de novo review by the district court of the
          recommendations to which he objected, [but] he [s]s not entitled to a de novo
          review of an argument never raised. The purpose of the Federal Magistrate’s Act
          is to relieve courts of unnecessary work. It would defeat this purpose if the district
          court was required to hear matters anew on issues never presented to the
          magistrate. Parties must take before the magistrate, not only their “best shot” but
          all of their shots.

Borden v. Sec’y. of Health and Human Servs., 836 F.2d 4, 6 (1st Cir. 1987) (internal quotation

marks and citations omitted).

          In conducting its review in accordance with these considerations, the district court “may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

III.      DISCUSSION

          In her Objections, the plaintiff acknowledges that she signed the ARC Agreement, but,

“after further review,” she now objects to the enforcement of that Agreement on, by the court’s

count, eleven separate grounds:

          (1) that the ARC Agreement is not a binding arbitration agreement but instead
          offers arbitration as a choice, that is, as an alternative to bringing suit in court;




       Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 5 of 20 PageID #: 128
                                                                                                     6


       (2) insofar as the Agreement requires arbitration, it is ambiguous and does not
       “plainly put the plaintiff on notice of waiver of right to sue in court or waiver of
       right to trial by jury” (Doc. No. 13, at 2);

       (3) the Agreement is not binding because it does not offer any benefit to the
       employee or an exchange of items of value for consideration;

       (4) the Agreement is ambiguous because it uses the terms “Contract” and
       “Agreement” interchangeably (id. at 3);

       (5) the Federal Arbitration Act is inapplicable because the transaction does not
       involve “commerce” (id.);

       (6) the Agreement is unenforceable because it was not signed by any Hermitage
       Hall representative;

       (7) the Agreement is unconscionable because it lacks mutuality, as it seems to
       compel arbitration only of the employee’s claims but does not identify any claims
       that the employer might be compelled to arbitrate;

       (8) the Agreement is unconscionable insofar as it incorporates the Federal
       Arbitration Act, which means that the Agreement itself does not incorporate “all
       of the rules, terms and conditions,” such that an “employee [who] truly wishes to
       arbitrate would not know all of the terms that they are agreeing to” (id.);

       (9) the plaintiff’s “signature on the agreement was obtained by fraud and signed
       under duress,” because the plaintiff was told that her employment was
       conditioned on her signing the agreement, even though the ARC Agreement itself
       says that “arbitration is not a mandatory condition of employment” (id. at 4);

       (10) the Agreement is an unenforceable contract of adhesion; and

       (11) Hermitage Hall cannot enforce the Agreement because it breached the
       Agreement by failing to utilize, or to make available to the plaintiff, the 3-tiered
       process for resolution of conflict outlined in the Agreement.

       In its response, Hermitage Hall argues that: (1) the plaintiff waived her ability to bring

most of these arguments by initially conceding that “a valid agreement to arbitrate exists” and

that her claims fall within the scope of the agreement; (2) the plaintiff’s claims of duress and

fraud, going to contract formation, and her claim that she did not understand the agreement fail

as a matter of law; and (3) the plaintiff’s other claims, largely relating to the interpretation of the

contract, are expressly delegated to the arbitrator. (Doc. No. 14.) In her supplement/reply, the




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 6 of 20 PageID #: 129
                                                                                                   7


plaintiff largely reiterates the same arguments made in her initial Objections. (Doc. No. 17.)

        The court finds that the plaintiff has waived her ability to present any of these arguments

to this court, not having presented them to the magistrate judge. Accord Murr, 200 F.3d at 902

n.1. Her Objections are overruled on that basis. Moreover, as set forth below, the plaintiff’s

arguments are substantively without merit.

        A.      The Federal Arbitration Act

        The Federal Arbitration Act (“FAA”) allows parties to a “contract evidencing a

transaction involving commerce” to agree that certain disputes between them arising from such

“contract or transaction” will be decided by an arbitrator rather than by a court. 9 U.S.C. § 2.

Described by the Supreme Court as the “primary substantive provision” of the FAA, Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), Section 2 of the FAA

further provides that any such agreement to arbitrate “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. This section embodies “a liberal federal policy favoring arbitration.” AT

& T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (quoting Moses H. Cone, 460 U.S. at

24). The principal purpose of the FAA is to ensure the enforcement of private arbitration

agreements according to their terms; the broader purpose of allowing parties to submit

grievances to arbitration is to facilitate “efficient, streamlined procedures tailored to the type of

dispute” at issue. Id. at 344 (citations omitted); see also Stout v. J.D. Byrider, 228 F.3d 709, 714

(6th Cir. 2000) (“The FAA was designed to override judicial reluctance to enforce arbitration

agreements, to relieve court congestion, and to provide parties with a speedier and less costly

alternative to litigation.”).

        At the same time, despite this liberal federal policy favoring arbitration agreements,




    Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 7 of 20 PageID #: 130
                                                                                                     8


arbitration is a “matter of contract and a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.” AT & T Techs. v. Commc’ns Workers of Am., 475

U.S. 643, 648 (1986); see also GGNSC Louisville Hillcreek, LLC v. Estate of Bramer, 932 F.3d

480, 485 (6th Cir. 2019) (“An agreement to arbitrate is fundamentally a matter of consent.”).

When considering a motion to compel arbitration, a district court must determine, as a threshold

matter, if the parties agreed to arbitrate. McGee v. Armstrong, 941 F.3d 859, 865 (6th Cir. 2019);

Stout, 228 F.3d at 714. The court must “use state law to assess the existence of an agreement.”

GGNSC Louisville, 932 F.3d at 485 (citations omitted). Generally, “[t]he question of arbitrability

is one for the courts unless the parties ‘clearly and unmistakably provide otherwise.’” McGee v.

Armstrong, 941 F.3d 859, 865–66 (6th Cir. 2019) (quoting Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 83 (2002)).

       “Generally, ‘whether the parties are bound by a given arbitration clause raises a question

of arbitrability for a court to decide.’” In re: Auto. Parts Antitrust Litig., 951 F.3d at 381 (quoting

Howsam, 537 U.S. at 84) (some internal quotation marks omitted). However, the parties may

instead “agree to have an arbitrator decide not only the merits of a particular dispute but also

‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or

whether their agreement covers a particular controversy.” Id. at 381–82 (quoting Henry Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019)). Such an agreement, referred to as

a “delegation provision,” “is simply an additional, antecedent agreement” “to arbitrate a gateway

issue,” which “the party seeking arbitration asks the federal court to enforce, and the FAA

operates on this additional arbitration agreement just as it does on any other.” Id. at 382 (quoting

Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 70 (2010)). To be effective, a delegation

provision must “clearly and unmistakably” show that the parties intended the question of




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 8 of 20 PageID #: 131
                                                                                                    9


arbitrability to be decided by the arbitrator. McGee, 941 F.3d at 865–66 (quoting Howsam, 537

U.S. at 83).

        As the Sixth Circuit explained recently,

        [a] court may order arbitration of a particular dispute only where the court is
        satisfied that the parties agreed to arbitrate that dispute. Stated another way,
        “courts should order arbitration of a dispute only where the court is satisfied that
        neither the formation of the parties’ arbitration agreement nor (absent a valid
        provision specifically committing such disputes to an arbitrator) its enforceability
        or applicability to the dispute is in issue. Where a party contests either or both
        matters, ‘the court’ must resolve the disagreement.”

In re: Auto. Parts Antitrust Litig., 951 F.3d at 382–83 (quoting Granite Rock Co. v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 297, 299–300 (2010)) (second emphasis added). In other words,

whether an arbitration agreement was formed is always a question to be resolved by the court

(unless conceded by the parties), and whether the arbitration agreement is enforceable or covers

a particular claim is also typically a question for the court unless it has been effectively delegated

to the arbitrator.

        B.      Contract Formation

        Under Tennessee law, “an enforceable contract must result from a meeting of the minds

in mutual assent to terms, must be based upon sufficient consideration, must be free from fraud

or undue influence, not against public policy and must be sufficiently definite to be enforced.”

Jones v. LeMoyne-Owen Coll., 308 S.W.3d 894, 904 (Tenn. Ct. App. 2009) (quoting Thompson

v. Hensley, 136 S.W.3d 925, 929–30 (Tenn. Ct. App. 2003)). The plaintiff, in responding to the

defendant’s Motion to Dismiss and Compel Arbitration, initially agreed that an agreement to

arbitrate had been formed. She now seeks to walk back that concession, as several of her

Objections are, at least arguably, addressed to contract formation rather than contract

enforceability, including her claims that the ARC Agreement is not actually a contract (ground




    Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 9 of 20 PageID #: 132
                                                                                                 10


(1)); the Agreement lacks consideration (ground (3)); no agreement was formed because it was

not signed by a Hermitage Hall representative (ground (6)); the agreement is not mutual (ground

(7)); and the agreement was fraudulently induced (ground (9)).

       The court may readily dispense with the first argument. The first paragraph of the ARC

Agreement states in relevant part:

       ARC is an agreement to arbitrate disputes in the workplace. ARC is a contract
       between you, the employee[,] and Hermitage Hall. ARC does not change any
       other terms and conditions of employment; it is a contract where you and
       Hermitage Hall agree to resolve any covered legal disputes through mandatory
       arbitration instead of by way of court or jury trial.

(Doc. No. 41, at 1.) This language clearly and unambiguously manifests an intention to form a

contract and to make dispute resolution through arbitration mandatory, not merely one choice

among several. This intention is reflected throughout the entirety of the contract. The second and

third paragraphs, for example, provide that the Agreement is to be governed by the FAA and that

it “requires all such disputes to be resolved only by an arbitrator through final and binding

arbitration and not by way of court or jury trial.” (Id.) Most of the remainder of the Agreement is

devoted to explaining the procedure to be followed, and the final paragraph, appearing just

before the plaintiff’s printed name and signature, states: “This Agreement is the full and

complete agreement relating to the formal resolution of employment-related disputes.” (Id. at 5.)

The plaintiff claims that the title of the Agreement (by including the word “Alternative”)

introduces ambiguity and suggests that arbitration is simply an option. This is not so. The title of

the Agreement reflects that it is a contract to resolve employment disputes by arbitration rather

than through the judicial system. The plaintiff’s contention that the ARC Agreement does not

constitute an actual contract is without merit.

       The plaintiff next argues that no contract was formed because the ARC Agreement was




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 10 of 20 PageID #: 133
                                                                                               11


not supported by adequate consideration. (See Doc. No. 13, at 2 (“The agreement fails to meet

the definition of a contract as there is no exchange of goods, services or any items of value for

consideration. The agreement as written does not offer or list any benefit that the employee

cannot obtain thru a court or trial by jury. As written the ‘Agreement’ is nothing more than an

offer for arbitration that Hermitage Hall is trying to use to dupe employees to abandon

constitutional rights in exchange for something that has no real value, implied value or any clear

benefit.”).) This argument fails under Tennessee law, which holds that “[m]utuality of promises

is ‘ample’ consideration for a contract. A mutual promise ‘in itself would constitute a sufficient

consideration.’” Seawright v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 974 (6th Cir. 2007)

(quoting Pyburn v. Bill Heard Chevrolet, 63 S.W.3d 351, 358 (Tenn. Ct. App. 2001)). Here, the

ARC Agreement clearly provides that both parties agree to resolve disputes through arbitration.

This mutuality of promises constitutes sufficient consideration.

       Similarly, the plaintiff claims that the Agreement is not mutual, because it is “unfairly

one-sided” and “appears to only compel arbitration of the employee[’]s claim” but does not

compel Hermitage Hall “to arbitrate any claims that it may have.” (Doc. No. 13, at 3.) Again, the

fact that Hermitage Hall, too, is required to arbitrate any claims that the plaintiff might bring

against it renders it sufficiently mutual to be enforceable. “[E]mployer and employee were

equally obligated to arbitrate those disputes falling within the coverage of the plan. This is

enough to ensure mutuality of obligation.” Seawright, 507 F.3d at 974.

       The plaintiff’s claim that no agreement was formed because it was not signed by a

representative of the defendant is equally fruitless. “[A]rbitration agreements under the FAA

need to be written, but not necessarily signed.” Seawright v. Am. Gen. Fin. Servs., Inc., 507 F.3d

967, 978 (6th Cir. 2007). In Seawright, the Sixth Circuit upheld the enforceability of an




  Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 11 of 20 PageID #: 134
                                                                                                12


arbitration agreement where the agreement at issue was distributed to employees in the form of

pamphlets notifying employees that “[s]eeking, accepting, or continuing employment with AGF

means that you agree to resolve employment related claims against the company or another

employee through this process instead of through the court system.” Id. Moreover, under

Tennessee law pertaining to other types of contracts, a party’s intent to be bound by a written

contract need not necessarily be manifested by a signature. While it is well settled that, “for a

contract to be consummated, the parties must mutually assent to the material terms,” Allstate Ins.

Co. v. Tarrant, 363 S.W.3d 508, 528 (Tenn. 2012), “mutual assent need not be manifested in

writing,” but “may be manifested, in whole or in part, by the parties’ spoken words or by their

actions or inactions.” Burton v. Warren Farmers Co-op, 129 S.W.3d 513, 521 (Tenn. Ct. App.

2002). Here, there is no dispute that Hermitage Hall offered the ARC Agreement to the plaintiff,

manifested its intent to be bound by it by the language of the Agreement itself (e.g., “[The ARC

Agreement] is a contract where you and Hermitage Hall agree to resolve any covered legal

disputes through mandatory arbitration instead of by way of court or jury trial.” (Doc. No. 4-2, at

1)), and its printed name appears on the form Agreement under the word “AGREED” (id. at 5).

Hermitage Hall manifested its intent to be bound by the Agreement, and the fact that the form

contract offered to the plaintiff was not actually signed by a representative of Hermitage Hall is

irrelevant.

        Finally, the plaintiff claims that her signature on the agreement was “obtained by fraud

and signed under duress.” (Doc. No. 13, at 3–4.) The court understands the plaintiff to be arguing

that no contract was formed because she was fraudulently induced into signing the ARC

Agreement. Unless expressly delegated, claims relating to fraud in the making of the arbitration

agreement are determined by the court. Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 12 of 20 PageID #: 135
                                                                                                 13


The ARC Agreement does not reflect an express delegation of this claim, and the defendant does

not argue otherwise.

       In support of her fraudulent inducement argument, the plaintiff asserts that, during her

orientation, she was told that she had to sign the ARC Agreement to complete the onboarding

process and as a condition of her employment. The plaintiff appears to be arguing that this

statement was false, because the Agreement itself provides that agreeing to arbitrate was not a

condition of employment. (Doc. No. 13, at 4.) That is, the plaintiff implies that she was not told

about this latter provision and that it conflicts with what she was told. Even assuming the truth of

the plaintiff’s allegation—that she was told only that she had to sign the Agreement as a

condition of her employment—this statement would not establish that the plaintiff was

fraudulently induced to enter the contract. As the plaintiff herself acknowledges, the ARC

Agreement unambiguously states that, by signing the Agreement, the plaintiff did not waive her

ability to opt out of it and that her ultimate acceptance of the Agreement was not a “mandatory

condition” of employment. (Doc. No. 4-2, at 4.) Section 9 of the Agreement, titled “An

Employee’s Right to Opt Out of Arbitration,” expressly states that “[a]rbitration is not a

mandatory condition of Employee’s employment at the Company.” (Id.) The same section

describes the process an employee must follow to opt out of arbitration and further states, in bold

print, that an employee’s failure to affirmatively opt out of the ARC Agreement “within 30 days

of the Employee’s receipt of this Agreement, continuing the Employee’s employment constitutes

mutual acceptance of the terms of this Agreement by Employee and the Company.” (Id.)

       In other words, the alleged statement by the employer’s representative during the

plaintiff’s orientation did not actually conflict with the terms of the ARC Agreement. The

plaintiff’s signature on the Agreement was apparently required during the orientation process,




  Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 13 of 20 PageID #: 136
                                                                                                 14


but the Agreement itself provided notice that she had 30 days within which to opt out of

arbitration and explained how to do so. Moreover, regardless of whether she was told about the

opt-out provision, when a person signs a contract in Tennessee, that person is presumed to have

read its contents. Roopchan v. ADT Sec. Sys., Inc., 781 F. Supp. 2d 636, 651 (E.D. Tenn. 2011)

(citations omitted). To establish fraud under Tennessee law, a plaintiff must allege, among other

elements, reasonable reliance. She cannot do so where simply reading the contract itself would

have clarified the issue regarding which she claims to have been defrauded. See id. at 650 (“As

the Tennessee Court of Appeals has stated, [a]lthough contracting parties have a duty to disclose

material facts affecting the essence of a contract’s subject matter, a party does not have a duty to

disclose a material fact where ordinary diligence would have revealed the undisclosed fact.”

(internal quotation marks and citations omitted)); see also Robert J. Denley Co. v. Neal Smith

Constr. Co., No. W2006-00629-COA-R3-CV, 2007 WL 1153121, at *6 (Tenn. Ct. App. Apr. 19,

2007) (“There is no duty to disclose a material fact if it was apparent through ‘common

observation’ or if it would have been discoverable through the exercise of ordinary diligence.”

(citations omitted)).

       The court finds that an arbitration agreement was validly formed, as evidenced by the

plaintiff’s printed and signed name on the ARC Agreement, and that the agreement was

supported by consideration and mutual assent. Even if the plaintiff’s unsworn assertions in her

Objections are considered to be true, the plaintiff has not shown that she was fraudulently

induced into entering the Agreement. Even giving the plaintiff every benefit of the doubt, the

plaintiff’s arguments to the contrary are without merit.

       C.      Contract Enforceability, Interpretation and Applicability

       Generally, “whether the parties are bound by a given arbitration clause raises a ‘question




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 14 of 20 PageID #: 137
                                                                                                 15


of arbitrability’ for a court to decide.” Howsam, 537 U.S. at 84. It is well recognized, however,

that the parties may “agree to have an arbitrator decide not only the merits of a particular dispute

but also ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to

arbitrate or whether their agreement covers a particular controversy.” Henry Schein, Inc. v.

Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (quoting Rent-A-Center, W., Inc. v.

Jackson, 561 U.S. 63, 68–69 (2010)). Known as a “delegation provision,” “[a]n agreement to

arbitrate a gateway issue is simply an additional, antecedent agreement the party seeking

arbitration asks the federal court to enforce, and the FAA operates on this additional arbitration

agreement just as it does on any other.” Rent-A-Center, 561 U.S. at 70. The Sixth Circuit also

recognizes, however, that courts “should not assume that the parties agreed to arbitrate

arbitrability unless there is clear and unmistakable evidence that they did so.” Id. at 69 n.1

(internal quotation marks and brackets omitted).

        The Agreement contains the following provision, expressly referring issues of contract

interpretation and applicability to the arbitrator:

        Except as it otherwise provides, this Agreement is intended to apply to the
        resolution of disputes that otherwise would be resolved in a court of law or before
        a forum other than arbitration. This Agreement requires all such disputes to be
        resolved only by an arbitrator through final and binding arbitration and not by
        way of court or jury trial. Such disputes include without limitation disputes
        arising out of or relating to interpretation or application of this Agreement.

(Doc. No. 4-2, at 1 (emphasis added).) By its terms, this delegation provision unmistakably

delegates to the arbitrator questions regarding the interpretation of the ARC Agreement and its

applicability to the present dispute. Consequently, the plaintiff will have to present to the

arbitrator her arguments that the Agreement is ambiguous (grounds (2) and (4)) and that the FAA

and, consequently, the Agreement are inapplicable to this dispute (ground (5)).

        Finally, although the delegation provision refers the resolution of “all” disputes that




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 15 of 20 PageID #: 138
                                                                                                 16


would ordinarily be resolved by a court to an arbitrator, it refers expressly only to “disputes

arising out of or relating to interpretation or application of this Agreement.” (Id.) It does not

expressly address objections based on the threshold issue of the enforceability. Because the ARC

Agreement does not clearly and unmistakable delegate questions going to the enforceability of

the arbitration agreement to the arbitrator, the court finds that these matters are reserved to the

court. In this case, that includes the plaintiff’s arguments that the ARC Agreement is void or

voidable because it is unconscionable. This includes grounds (8) and (10), as itemized above.

       In addition, the plaintiff also argues that the defendant waived its ability to enforce the

agreement by failing to participate in the “3-tiered” program envisioned by the ARC Agreement

(ground (11)). The court construes this argument as largely focused on contract interpretation:

what does the reference to the “3-tiered program” in the ARC Agreement mean? Does the

contract mandate compliance with the 3-tiered program? As such, it would be a matter for the

arbitrator to resolve. However, to the extent the issue raised is one of enforceability reserved for

the court, see, e.g., JPD, Inc. v. Chronimed Holdings, Inc., 539 F.3d 388, 394 (6th Cir. 2008)

(“[T]he courts presumptively resolve waiver-through-inconsistent-conduct claims.”), the court

finds that the “3-tier program for resolution of workplace disputes,” to which the ARC

Agreement refers in its first two lines, is explicated by a document the plaintiff attached to her

supplement/reply. Although she does not explain the source of this document or when she

received it, the document is entitled “ARC: Alternative Resolution of Conflicts” and appears

intended to explain the arbitration agreement dispute and provide answers to frequently asked

questions (“FAQs”). (Doc. No. 17, at 5–6.) This document explains the three “Tiers” referenced

in the ARC itself as follows:

       In the first of three Tiers, which is entirely voluntary and not a prerequisite to
       arbitration under ARC, you will continue to bring any workplace concerns




  Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 16 of 20 PageID #: 139
                                                                                                 17


        directly to your employer by following the procedures in the Dispute Resolution
        Policy outlined in your Employee Handbook. This is considered Tier One, and we
        believe many concerns will be resolved at this level. If Tier One doesn’t result in
        a resolution, you may choose to proceed to Tier Two: mediation. Mediation is a
        voluntary process. . . . Although we strongly encourage mediation, it is voluntary
        and not a prerequisite to arbitration under ARC. If a solution to your concerns is
        not resolved at Tier Two, then you proceed with Tier Three, mandatory
        arbitration.

(Id. at 5; see also Doc. No. 4-2, at 1 (“Hermitage Hall . . . has a 3-tier program for resolution of

workplace disputes, known as Alternative Resolution of Conflicts (‘ARC’ or ‘Agreement’).”).)

This document goes on to address such questions as what types of disputes are covered by ARC,

whether employees can opt out of the program, and how to initiate mediation or arbitration.

(Doc. No. 17, at 6.)

        In other words, the documentation provided by the plaintiff and the procedure discussed

in the ARC Agreement together establish that the informal resolution of disputes through Tier

One and Tier Two is not mandatory; only arbitration is mandatory. Thus, to the extent that the

plaintiff is arguing that Hermitage Hall waived its ability to pursue arbitration by reneging on

some obligation to attempt informal, pre-arbitration resolution of the dispute, such a claim would

fail as a matter of law.

        The plaintiff claims that the Agreement is “unconscionable” because it incorporates the

entirety of the FAA into the Agreement, without spelling out what those terms entail. A closely

related issue has very recently been addressed by the Sixth Circuit. In Blanton v. Domino’s Pizza

Franchising LLC, — F.3d —, No. 19-2388, 2020 WL 3263002 (6th Cir. June 16, 2020), the

court held that an arbitration agreement’s express adoption of the Rules of the American

Arbitration Association (“AAA”), which themselves provide that an arbitrator will decide all

issues of arbitrability, constituted “clear and unmistakable evidence” that the parties had agreed

that the arbitrator would decide questions of arbitrability. Id. at *2. In reaching that conclusion,




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 17 of 20 PageID #: 140
                                                                                                 18


the court noted that it has “long been settled that parties can incorporate outside documents into a

contract if their agreement says as much.” Id. (citations omitted). In other words, as relevant

here, the parties’ express incorporation of a federal law—the FAA—into their Agreement does

not render the ARC Agreement unduly vague or ambiguous, much less unconscionable.

Reference to the FAA put the plaintiff on notice that she was obligated to ascertain what the

statute requires.

        Finally, the plaintiff contends that the ARC Agreement is unconscionable and

unenforceable because it is a contract of “adhesion,” characterized by a “gross difference in

bargaining power.” (Doc. No. 13, at 4.) In support of this argument, the plaintiff claims that,

prior to applying to work at Hermitage Hall she had been “underemployed for greater than 12

months.” (Id.) As a newly licensed nurse, however, she “applied for two nursing positions and

received two requests for interviews one of which was at Hermitage Hall.” (Id.) Because her

interview with Hermitage Hall went well and a verbal offer of employment was made, she

cancelled the other interview with the second potential employer. Not until she had accepted the

job and was undergoing orientation did she learn that she had no option but to sign the ARC

Agreement as a condition of employment. (Id.) The plaintiff claims that the timing of her

introduction to the ARC Agreement created a “gross difference in bargaining power with terms

that [she] could not negotiate” and made the contract one of “adhesion.” (Id.)

        The Supreme Court of Tennessee has defined an adhesion contract as being “a

standardized form offered on what amounts to a ‘take it or leave it’ basis, without affording the

weaker party a realistic opportunity to bargain, and under conditions whereby the weaker party

can only obtain the desired product or service by submitting to the form of the contract.”

Buraczynski v. Eyring, 919 S.W.2d 314, 320 (Tenn. 1996). “However, a contract is not adhesive




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 18 of 20 PageID #: 141
                                                                                                 19


merely because it is a standardized form offered on a take-it-or-leave-it basis. The last element of

adhesion, ‘the absence of a meaningful choice for the party occupying the weaker bargaining

position,’ must also be present.” Seawright, 507 F.3d at 975 (citing Cooper v. MRM Inv. Co., 367

F.3d 493 (6th Cir. 2004)). In this case, the plaintiff’s allegations fail to show the absence of

meaningful choice. First and foremost, even if the plaintiff were required to sign the ARC

Agreement during the “onboarding” process as a condition of employment, the Agreement itself

unmistakably gave her the ability to opt out of it and explained how to do so. Moreover, as set

forth above, the plaintiff is presumed to have read the contract she signed. The ARC Agreement

explained to the plaintiff that she had options: to abide by the Agreement or to opt out of it

within 30 days of signing it.

       Even if she had not had the ability to opt out of the Agreement, the plaintiff’s allegations

do not establish that, if she had declined this condition, she would have been unable to find other

suitable employment. Cooper, 367 F.3d at 502. To the contrary, she turned down another

interview after receiving a verbal employment offer from Hermitage Hall, suggesting that she

had other employment options. Accord Seawright, 507 F.3d at 976 (“Seawright has presented no

evidence that she would be unable to find suitable employment if she had refused to be a party to

the arbitration agreement. Thus, we hold that the agreement is not a contract of adhesion.”).

       Because the plaintiff fails to show either that her job was conditioned on her agreeing to

binding arbitration or that, even if it were, she had no other possibility of meaningful

employment, the plaintiff cannot establish that the ARC Agreement was a contract of adhesion.

In sum, the plaintiff has not presented any basis for concluding that the ARC Agreement is void,

voidable, or otherwise unenforceable, as a threshold matter. And her other Objections, addressed

to the interpretation of the ARC Agreement, are reserved to the arbitrator.




   Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 19 of 20 PageID #: 142
                                                                                               20


IV.     WHETHER TO STAY OR DISMISS

        The plaintiff states that she “object[s] to dismissal of claims that the defendant is

attempting to compel for arbitration” (Doc. No. 13, at 1), but she does not present any specific

argument contesting the magistrate judge’s determination that the case should be dismissed

without prejudice rather than stayed pending resolution of arbitration proceedings. In the absence

of specific objections to some finding or conclusion proposed in the R&R, the court finds no

reason not to accept the recommendation that the case be dismissed. Accord Ozormoor v. T–

Mobile USA, Inc., 354 F. App’x 972, 975 (6th Cir. 2009) (affirming the district court’s order

compelling arbitration and dismissing the complaint when all claims were referred to

arbitration); Green v. Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000) (dismissal of action in

lieu of stay is proper).

V.      CONCLUSION

        For the reasons set forth herein, the court finds that the plaintiff waived her ability to

contest the formation, enforceability, or applicability of the ARC Agreement. Nonetheless, even

considered substantively, the plaintiff’s various Objections to the defendant’s Motion to Dismiss

and Compel Arbitration are without merit. The court will overrule the plaintiff’s Objections,

accept the R&R, and grant the defendant’s Motion to Dismiss and Compel Arbitration. All other

pending motions will be denied as moot.

        An appropriate Order is filed herewith.




                                                     ALETA A. TRAUGER
                                                     United States District Judge




     Case 3:20-cv-00391 Document 18 Filed 07/22/20 Page 20 of 20 PageID #: 143
